Citation Nr: 0911210	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchiectasis with 
bronchitis.

2.  Entitlement to an initial compensable rating for scars on 
the left upper lip and left temple due to excision of two 
basal cell carcinomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty during World War II, from 
October 1943 to August 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO granted service connection and 
assigned a noncompensable (zero percent) rating for a scar on 
the Veteran's left upper lip due to excision of a basal cell 
carcinoma.  He subsequently had another basal cell carcinoma 
removed from his left temple area, which was then added to 
his service-connected disability, with the continuance of the 
initial noncompensable rating.  The RO also denied his 
petition to reopen his previously denied claim for service 
connection for bronchiectasis with bronchitis, claimed as due 
to exposure to ionizing radiation.  

In this decision, the Board is reopening the claim for 
service connection for bronchiectasis with bronchitis on the 
basis of new and material evidence.  The Board is then 
remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development 
before readjudicating this claim on the underlying merits.

The Veteran has recently submitted additional evidence since 
the most recent supplemental statement of the case (SSOC) was 
issued.  But he waived his right to have the RO initially 
consider this additional evidence, so the Board will instead 
in the first instance.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's Y-shaped scar on his left upper lip, with 
longest leg measuring 5.5 cm and the branch measuring 4.0 cm, 
is nontender, is neither elevated nor depressed, has the same 
texture and color as the surrounding skin, is not 
disfiguring, and does not cause any limitation of motion or 
loss of function.  

2.  His scar on the left temple, measuring 3 cm by 1 mm, is 
also nontender, is neither elevated nor depressed, has the 
same texture and color as the surrounding skin, is not 
disfiguring, and does not cause any limitation of motion or 
loss of function.  

3.  An unappealed November 2002 rating decision denied the 
Veteran's claim for service connection for bronchiectasis 
with bronchitis, claimed as due to exposure to ionizing 
radiation, on the grounds this condition had first appeared 
many years after the Veteran's military service had ended and 
is not included in the list of diseases presumptively 
associated with exposure to ionizing radiation.

4.  Additional evidence received since that November 2002 
rating decision, however, includes a medical opinion 
indicating the Veteran's bronchiectasis with bronchitis may 
be related to his confirmed exposure to ionizing radiation in 
service. 


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for scars on the left upper lip and left temple due to 
excision of two basal cell carcinomas.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7804 (2008).  



2.  The unappealed November 2002 rating decision that denied 
the Veteran's claim for service connection for bronchiectasis 
with bronchitis is final.  38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

3.  But there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's increased-rating claim has been 
properly developed for appellate review.  The Board will then 
address this claim on the merits, providing relevant VA laws 
and regulations, the relevant factual background, and an 
analysis of its decision.  Thereafter, the Board will address 
the Veteran's petition to reopen his previously denied claim 
for service connection for bronchiectasis with bronchitis, 
prior to remanding the claim for additional evidentiary 
development.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
Veteran's claim on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in June 2003, August 2003, October 2003, 
November 2004, September 2005, November 2006, and May 2007.  
The June 2003 letter informed him of the evidence required to 
substantiate his claim for service connection for the 
residual scars associated with his basal cell carcinoma, 
since his claim initially arose in that context.  And after 
the claim for service connection for these scars was granted, 
from which he appealed the assignment of the initial 
noncompensable rating, the November 2006 letter informed him 
of the evidence required concerning this downstream issue as 
well as the downstream issue concerning the effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See, too, Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(indicating that in cases, as here, where the claim arose in 
another context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all pertinent 
records that he and his representative identified.  He was 
also afforded two VA compensation examinations to assess the 
severity of his service-connected scars.  See, e.g., Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Entitlement to an Initial 
Compensable Rating for Scars On the 
Left Upper Lip and Left Temple

The record shows that the Veteran developed a basal cell 
carcinoma on his left upper lip and another on his left 
temple as a result of exposure to ionizing radiation while on 
active duty during World War II.  Both tumors were surgically 
removed, resulting in small, superficial scars.  
Consequently, the RO granted service connection and assigned 
a noncompensable rating for scars on the left upper lip and 
left temple due to excision of these two basal cell 
carcinomas, effective retroactively from March 2003.  The 
Veteran appealed the RO's decision by requesting a 
compensable rating for these two scars.  

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Scars of the head, face, or neck are rated pursuant to 
Diagnostic Code (DC) 7800.  This diagnostic code provides a 
10 percent rating for a scar of the head, face, or neck with 
one characteristic of disfigurement.  A 30 percent evaluation 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118.  

A 50 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  Id.  
Finally, an 80 percent evaluation is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

In addition to this diagnostic code, DC 7804 provides a 10 
percent rating for a superficial scar that is tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
DC 7804.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable rating for the 
Veteran's scars.  In particular, two VA examination report 
provide evidence against the claim.  The first VA 
examination, performed in July 2005, involved only the scar 
on the Veteran's left upper lip.  The first part of the scar, 
measuring 5 cm, went from the lateral aspect of his nose down 
to his lip, with another parallel scar also measuring 5 cm.  
It was described as a very superficial, minimal scar, without 
any attachment to the underlying tissue.  There was no 
discoloration, edema, depression, or elevation.  The scar 
also had no pain.  The examiner commented that it looked 
"great."

The second VA examination, performed in October 2006, 
evaluated both scars on his upper lip and left temple.  The 
first scar on the left upper lip was Y-shaped, with longest 
leg measuring 5.5 cm and the branch measuring 4.0 cm; the 
maximum width was 1 mm.  The scar was not tender to 
palpation, had no underlying tissue loss, was not elevated or 
depressed, and had the same texture and color as the 
surrounding skin.  The examiner commented that the scar was 
not disfiguring and did not cause any limitation of motion or 
loss of function.  The scar on the left temple, measuring 3 
cm by 1 mm, was also described as nontender, with no 
elevation or depression, no underlying tissue damage, no 
adherence to the underlying tissue, and no induration or 
inflexibility.  This scar was also described as 
nondisfiguring and did not cause any limitation of motion or 
loss of function.

These findings clearly show that neither scar has any of the 
eight characteristics of disfigurement, as outlined in DC 
7800, and that neither causes any pain or limitation of 
function.  Thus, there is simply no basis to assign a 
compensable disability rating for either scar under DC 7800 
or DC 7804.  VA regulation provides that, in every instance, 
such as this, where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for the Veteran's scars on his left upper 
lip and left temple due to excision of two basal cell 
carcinomas.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  But as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b).  Hence, the appeal is denied.

The Board also finds that the noncompensable rating is not 
inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, there 
is no evidence that the Veteran's scars on his upper lip and 
left temple have caused marked interference with employment 
or has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Whether New and Material 
Evidence has Been Submitted to Reopen 
a Claim for Service Connection for 
Bronchiectasis with Bronchitis

The Veteran is ultimately seeking service connection for 
residuals of bronchiectasis with bronchitis.  However, the 
Board must first determine whether new and material evidence 
has been submitted since an unappealed, and therefore final, 
November 2002 rating decision, which denied this claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Stated somewhat 
differently, service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus (i.e., link) between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
the types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303, a task that "includes the difficult burden of tracing 
causation to a condition or event during service,"  Combee v. 
Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303, with the assistance of the procedural advantages 
prescribed in 38 C.F.R.    § 3.311, if the condition at issue 
is one of the "radiogenic diseases" listed by the Secretary 
in § 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  

In June 2002, the RO denied service connection for 
bronchiectasis with bronchitis  on the basis that this 
condition is not a cancer that can be presumptively service 
connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; 
that it is not a "radiogenic disease" listed by the Secretary 
in § 3.311(b); and that it was first diagnosed many years 
after the Veteran's military service had ended, with no 
medical evidence linking it to service.  In November 2002, 
the RO issued a confirmed rating decision based on the same 
evidence as the June 2002 rating decision. 

The Veteran was notified of the November 2002 rating decision 
and of his appellate rights in a letter dated that same 
month.  Since he did not seek appellate review within one 
year of notification, that decision became final and binding 
on him based on the evidence then of record and is not 
subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

In March 2003, the Veteran filed a petition to reopen his 
claim for service connection for bronchiectasis with 
bronchitis on the basis of new and material evidence.  
Under VA law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108.  
When determining whether the claim should be reopened, the 
Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since the final 
November 2002 rating decision.  Since that decision, evidence 
has been submitted which confirms that the Veteran was indeed 
exposed to ionizing radiation while on active duty during 
World War II.  The Veteran also submitted two letters from 
W.L., M.D., his treating VA physician, both of which indicate 
that his bronchiectasis with bronchitis may be related to 
this exposure.  In an August 2003 letter, Dr. W.L. indicated 
that he had been treating the Veteran's bronchiectasis since 
2001.  After noting the Veteran's history of radiation 
exposure in service, he opined, "It is certainly possible, 
though it cannot be proven, that [the Veteran's] 
bronchiectasis is related to this exposure at the end of 
World War II." 

In a more recent letter dated in January 2009, Dr. W.L. added 
the following rationale:

After seeing how markedly abnormal [the Veteran's] 
airways were at bronchoscopy combined with the 
severity of his symptoms, and the difficulty with 
controlling these symptoms, I have to wonder if 
[the Veteran's] bronchiectasis is related to this 
[radiation] exposure at the end of World War II.  
While this certainly cannot be proven directly, it 
is a link that must be considered possible since 
early exposures in life can lead to late 
manifestations of bronchiectasis. 

The Board finds that Dr. W.L.'s opinions are both new and 
material, since they suggest that the Veteran's 
bronchiectasis may be related to radiation exposure while on 
active duty.  See Combee supra.  In other words, these 
medical opinions contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's 
bronchiectasis with bronchitis.  See Hodge, 155 F.3d at 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  See also 
Justus v. Principi, 3 Vet. App. 510 (1992) (indicating the 
additional evidence in question is presumed credible for the 
limited purpose of determining whether it is new and 
material).

Accordingly, the claim for service connection for 
bronchiectasis with bronchitis is reopened.  This claim, 
however, must be further developed before readjudicating them 
on the underlying merits.





ORDER

An initial compensable rating for scars on the left upper lip 
and left temple due to excision of two basal cell carcinomas 
is denied.

The petition to reopen the claim for service connection for 
bronchiectasis with bronchitis is granted, subject to the 
further development of this claim on remand.


REMAND

As mentioned, the Board finds that additional evidentiary 
development is needed before it can readjudicate the 
Veteran's claim for service connection for bronchiectasis 
with bronchitis on the underlying merits.

Dr. W.L.'s opinions concerning a possible link between the 
Veteran's bronchiectasis and his confirmed exposure to 
radiation in service are insufficient to grant the claim.  In 
particular, there are two problems with Dr. W.L.'s opinions.  
First, Dr. W.L.'s opinions are speculative.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that service 
connection may not be based on resort to speculation or 
remote possibility).  And second, Dr. W.L. did not address an 
August 2001 VA medical opinion indicating the Veteran's 
bronchiectasis may be associated with his nonservice-
connected ulcerative colitis.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (indicating that, while the Board may 
not reject a supporting medical nexus opinion solely on the 
basis that the commenting physician did not review the claims 
file, the Board may discount the probative value of the 
opinion where it fails to address relevant facts and 
circumstances that, if considered, might change the outcome 
of the opinion); see also Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

For these reasons, Dr. W.L.'s opinions are insufficient to 
grant the Veteran's claim.  Nevertheless, his opinions are 
sufficient to trigger VA's duty to assist by obtaining a 
medical opinion as to whether the Veteran's bronchiectasis 
with bronchitis is due to his confirmed in-service exposure 
to ionizing radiation or, instead, more likely the result of 
other factors unrelated to his military service.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain 
an examination and opinion when necessary to fairly decide a 
claim).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination for a medical 
nexus opinion indicating whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) that his bronchiectasis 
with bronchitis had its onset in service 
and, in particular, whether it is related 
to his confirmed exposure to ionizing 
radiation during World War II.  It is 
imperative that the examiner designated 
to conduct this evaluation review the 
claims file for the pertinent medical and 
other history.  This includes a complete 
copy of this remand.  The designated VA 
examiner must discuss the rationale of 
his or her opinion, whether favorable or 
unfavorable.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

2.  Then readjudicate the claim for 
service connection for bronchiectasis 
with bronchitis on the underlying merits, 
in light of the additional evidence.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


